Case: 20-10548     Document: 00515731222         Page: 1     Date Filed: 02/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 3, 2021
                                  No. 20-10548
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Ray Cheek,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:11-CR-157-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          John Ray Cheek pleaded guilty to bank robbery and using, carrying,
   and brandishing a firearm during or in relation to a crime of violence. The
   district court sentenced him to 57 months in prison for bank robbery and 84




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10548      Document: 00515731222          Page: 2    Date Filed: 02/03/2021




                                    No. 20-10548


   months in prison for using a firearm, to run consecutively, and a three-year
   term of supervised release.
          Cheek filed a motion for compassionate release or home confinement
   under 18 U.S.C. § 3582(c)(1)(A) and the Coronavirus Aid, Relief, and
   Economic Security Act (CARES Act), which the district court denied. A
   district court’s decision to deny a prisoner’s motion for compassionate
   release is reviewed for an abuse of discretion. United States v. Thompson, 984
   F.3d 431, 431 (5th Cir. 2021); United States v. Chambliss, 948 F.3d 691, 693 &
   n.2 (5th Cir. 2020).
          Cheek fails to address the district court’s determination that it was not
   authorized to release him to home confinement under the CARES Act.
   Accordingly, Cheek has abandoned any challenge to the district court’s
   determination regarding the CARES Act. See Brinkmann v. Dallas Cty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (holding that an
   appellant abandons a claim on appeal when he fails to identify any error in the
   district court’s analysis). As to Cheek’s argument that he is entitled to
   compassionate release under § 3582(c)(1)(A) due to the extraordinary and
   compelling circumstances COVID-19 poses in a prison setting, his argument
   is without merit. This court recently determined that generalized fear of
   COVID-19 does not automatically entitle a prisoner to release. See Thompson,
   984 F.3d at 431. Thus, the district court did not abuse its discretion in
   denying the motion for compassionate release. See id. The judgment is
   therefore AFFIRMED.




                                          2